         Case 1:19-cv-10858-LTS-SN Document 56 Filed 09/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 19 Civ. 10858 (LTS)(SN)
                                   Plaintiff,

                 -against-                                            ORDER

SASLOVSKY, et al.,

                                    Defendants.
-------------------------------------------------------x

                 The Court has received and reviewed in their entireties Plaintiff’s Motion for an

extension of time to file a Notice of Appeal, (Docket Entry No. 52, 53), Motion to Correct the

Artificial Mistakes in the Public Record, (Docket Entry No. 54), and Motion for a Temporary

Restraining Order and reconsideration of the Court’s Aug. 6, 2020, Memorandum Opinion and

Order (“the Aug. 6 Order”). (Docket Entry No. 55.)

        Plaintiff’s motion to correct mistakes on the docket excerpts the summary text of two

docket entries. (Docket Entry No. 54, at 3.) However, Plaintiff does not identify any specific

mistakes, and the Court has not identified any errors. Accordingly, Plaintiff’s motion is denied

without prejudice to a future application which clearly identifies the alleged mistakes.

                 On September 2, 2020, the Court denied Plaintiff’s previous motion for

reconsideration of the Aug. 6 Order. (Docket Entry No. 48.) In the instant motion, Plaintiff

proffers no new factual or legal basis warranting reconsideration. Accordingly, Plaintiff’s motion

is denied, and the request for a Temporary Restraining Order to stay the Aug. 6 Order pending

reconsideration is denied as moot.

                 Federal Rule of Appellate Procedure 4(a)(5)(A)(i) authorizes the Court to extend

the time to file a notice of appeal if Plaintiff “moves no later than 30 days after the time prescribed

by this Rule 4(a) expires.” Rule 4(a) provides that a party may file a notice of appeal within 30


TRO, RECON, APPEAL ORD.DOCX                                VERSION SEPTEMBER 15, 2020                1
        Case 1:19-cv-10858-LTS-SN Document 56 Filed 09/15/20 Page 2 of 2




days of the date of the order appealed from. Id. Because Plaintiff’s request for an extension was

filed within 60 days of the Aug. 6 Order, Plaintiff’s time to file a notice of appeal from that order

is hereby extended to October 6, 2020. See Fed. R. App. P. 4(a)(5)(C) (limiting any extension to

the later of 30 days after the prescribed time or 14 days after the order granting the extension).

               The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444 (1962).

               This order resolves Docket Entry Numbers 52, 53, and 54.

               SO ORDERED.

Dated: New York, New York
       September 15, 2020

                                                      _/s/ Laura Taylor Swain__
                                                      LAURA TAYLOR SWAIN
                                                      United States District Judge
Copy Emailed to:       Yi Sun, sunyiculture@yahoo.com
Copy Mailed to:        Yi Sun
                       10 East 116th St. Apt 3A
                       New York, NY 10029




TRO, RECON, APPEAL ORD.DOCX                       VERSION SEPTEMBER 15, 2020                         2
